IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30484
                          Summary Calendar



DAVE MILTON ALLEN,

                                         Plaintiff-Appellant,

versus

BARBARA FUSELIER; DRUE BERGERA; CEREY DICKSON,

                                         Defendants-Appellees.

                         - - - - - - - - - -
            Appeal from the United States District Court
                for the Western District of Louisiana
                          USDC No. 01-CV-215
                         - - - - - - - - - -
                            August 7, 2001

Before JOLLY, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Dave Milton Allen, an Immigration and Naturalization Service

detainee and Jamaican national, appeals from the district court’s

sua sponte dismissal of his 42 U.S.C. § 1983 civil rights

complaint as frivolous, pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)

and (ii).   Allen asserted that the defendants violated his right

to privacy by reading through his legal papers and then violated

his due process rights by conspiring to draw an excessive amount

of money from his inmate account for notary fees.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-30484
                                 -2-

       Because Allen is an INS detainee, he is not a “prisoner”

under the Prison Litigation Reform Act (“PLRA”).    See Ojo v. INS,

106 F.3d 680, 682 (5th Cir. 1997).    The PLRA does not apply to

him.    See Edwards v. Johnson, 209 F.3d 772, 776 (5th Cir. 2000).

Accordingly, the district court erred in dismissing Allen’s

complaint on the basis of 28 U.S.C. § 1915(e)(2)(B).    We may

affirm the dismissal, however, on the alternative ground that

Allen’s complaint failed to state a claim pursuant to FED. R. CIV.

P. 12(b)(6).    See Bickford v. Int’l Speedway, 654 F.2d 1028,

10131 (5th Cir. 1981) (dismissal may be affirmed on alternative

grounds).    Under Rule 12(b)(6), this court must assume the truth

of all of the plaintiff’s factual allegations and will uphold the

lower court “only if it appears that no relief could be granted

under any set of facts that could be proven consistent with the

allegations.”    Heitschmidt v. City of Houston, 161 F.3d 834, 835

(5th Cir. 1998).

       Insofar as Allen is contending that the defendants violated

his privacy rights under the Fourth Amendment, an inmate has no

privacy interest in his cell or in the personal property

contained therein.    See Valencia v. Wiggins, 981 F.2d 1440, 1444

(5th Cir. 1993); Bell v. Wolfish, 441 U.S. 520, 537 (1979).

Allen himself has acknowledged that the defendants were going

through his papers in order to determine which pages or papers

required notarization.    Allen has not stated a cognizable First

Amendment claim of denial of access to the courts because his

allegations reflect neither that he was prevented from preparing

and transmitting documents to a court nor that he was actually
                           No. 01-30484
                                -3-

prejudiced.   See Brewer v. Wilkinson, 3 F.3d 816, 821 (5th Cir.

1993); Lewis v. Casey, 518 U.S. 343, 350-51 (1996).

     Allen’s assertion that the defendants improperly removed $75

from his inmate account is frivolous because the existence of a

postdeprivation tort cause of action in state law is sufficient

to satisfy the requirements of due process.   Parratt v. Taylor,

451 U.S. 527, 541-44 (1981), overruled in part on other grounds

by Daniels v. Williams, 474 U.S. 327, 330-31 (1986); Hudson v.

Palmer, 468 U.S. 517, 533 (1984); Marshall v. Norwood, 741 F.2d

761, 763-64 (5th Cir. 1984).

     The judgment of the district court is AFFIRMED.